Name: 91/26/EEC: Commission Decision of 18 December 1990 amending the limits of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  regions of EU Member States;  Europe
 Date Published: 1991-01-22

 Avis juridique important|31991D002691/26/EEC: Commission Decision of 18 December 1990 amending the limits of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) Official Journal L 016 , 22/01/1991 P. 0027 - 0028COMMISSION DECISION of 18 December 1990 amending the limits of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) (91/26/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 86/465/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Germany) (3), as last amended by Directive 89/586/EEC (4), describes the regions of the Federal Republic of Germany included in the Community list of less-favoured areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the Government of the Federal Republic of Germany has, pursuant to Article 2 (1) of Directive 75/268/EEC, requested a change in the limits of the less-favoured areas given in the Annex to Directive 86/465/EEC; Whereas the inclusion of the new communes in the lists concerning the areas within the meaning of Article 3 (4) of Directive 75/268/EEC respects the indices and values used by Directive 86/465/EEC to delimit the respective areas; Whereas the total changes requested by the Government of the Federal Republic of Germany under Article 2 (3) of Directive 75/268/EEC will not increase the utilized agricultural area in the less-favoured areas as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the Federal Republic of Germany given in the Annex to Directive 86/465/EEC is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 1. (4) OJ No L 330, 15. 11. 1989, p. 1. ANNEX Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC BAYERN BENACHTEILIGTE AGRARZONEN Areas to be added Regierungsbezirk Oberbayern Landkreis Gemeinde mit Teilflaechen (Gemarkung/Altgemeinde) 186 Pfaffenhofen a. d. Ilm 125 Gerolsbach Gerolsbach-Sued 189 Traunstein 137 Pittenhart Pittenhart-Sued Regierungsbezirk Niederbayern Landkreis Gemeinde mit Teilflaechen (Gemarkung/Altgemeinde) 227 Rottal-Inn 112 Bayerbach Steinberg-Sued 113 Birnbach, M. Asenham-Sued 128 Kirchdorf am Inn Ecken 149 Triftern, M. Anzenkirchen-Sued Areas to be deleted Regierungsbezirk Niederbayern Landkreis Gemeinde mit Teilflaechen (Gemarkung/Altgemeinde) 273 Kehlheim 137 Kehlheim, St. Kehlheim (ohne Affecking) Regierungsbezirk Mittelfranken Landkreis Gemeinde mit Teilflaechen (Gemarkung/Altgemeinde) 571 Ansbach 205 Steinsfeld Gattenhofen-West Regierungsbezirk Schwaben Landkreis Gemeinde mit Teilflaechen (Gemarkung/Altgemeinde) 771 Aichach-Friedberg 113 Aichach, St. Aichach-Ost 772 Augsburg 145 Gablingen Gablingen-West 779 Donau-Ries 117 Auhausen Auhausen-Ost